DETAILED ACTION
                                                Response to Amendment
-	The reply filed 01/24/2022, has been entered. Claims 1, 2, and 4-8 pending in the application. Claims 1 and 5 are amended. Claims 3 are cancelled. 
-	 Specification objections are withdrawn in light of amendments/remarks. 
                                          Allowable Subject Matter 
1.	Claims 1, 2, and 4-8 are allowed. The following is an Examiner's statement of reasons for allowance: 
The Examiner in view of the Applicant Amendment filed on 01/24/22, where the applicant amended independent claim 1 to include all the pertinent limitations of claim 3 and cancelled claim 3, allows the independent claim 1. Claim 5 include all the pertinent limitations of claim 1 is also allowed. The remaining dependent claims, in view of dependence, are also allowed. 

Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112